Citation Nr: 0616500	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1970 to November 1971.  Service in Vietnam is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania which denied the veteran's 
claim of entitlement to service connection for Hepatitis C.  
The veteran subsequently moved from the state of Pennsylvania 
to Florida; the St. Petersburg RO now has jurisdiction over 
the veteran's claim.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the St. Petersburg RO in 
February 2005.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This case was previously before the Board in May 2005.  At 
that time the claim was remanded for further evidentiary 
development.  The case has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
Hepatitis C and his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the May 2003 SOC, 
which specifically detailed the evidentiary requirements for 
service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in three letters, one 
from the RO in Philadelphia (dated February 4, 2002), one 
from the RO in St. Petersburg (dated June 30, 2003) and one 
from the AMC subsequent to the April 2005 remand (dated May 
23, 2005) whereby the veteran was advised of the provisions 
relating to the VCAA.  

Specifically, the veteran was advised in the May 2005 VCAA 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records from SSA and VA 
outpatient facilities.  The May 2005 VCAA letter indicated 
that the veteran's personnel records had been requested.  The 
June 2003 and May 2005 VCAA letters also informed the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  With respect to 
private treatment records, all three letters included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and asked in the letters that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  The May 2005 VCAA letter specifically asked 
that the veteran complete a release for records from Drs. 
E.W.S, L.R.W. and M.K.P.  The June 2003 and May 2005 letters 
further emphasized: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis in original].  The May 2005 letter 
informed the veteran that a VA examination was being 
scheduled in regards to his claim [such was accomplished in 
January 2006]. 

Finally, the Board notes that the May 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
April 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, the veteran was provided with VCAA notice through 
the May 2005 VCAA letter and his claim was readjudicated in 
the January 2006 SOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed Hepatitis C.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private and VA treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided with a VA examination in January 2006, the results 
of which will be discussed below.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran provided 
testimony to the undersigned Veterans Law Judge at a Travel 
Board hearing at the St. Petersburg RO in February 2005.
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  The 
fast letter indicates, in its Conclusion section, that the 
large majority of hepatitis C infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  



Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2005).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2005).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2005).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran is seeking service connection for Hepatitis C.  
In essence, he contends that he was diagnosed with hepatitis 
in service and that his currently diagnosed Hepatitis C is 
the same disease entity.  In that connection, he notes that 
Hepatitis C as a diagnosis did not exist at the time of his 
military service.  He further contends that this diagnosis of 
hepatitis was prior to his intravenous drug use in Vietnam, 
and therefore cannot be attributed to such. 

With respect to Hickson element (1), current disability, 
there are a number of competent diagnoses of Hepatitis C of 
record.  Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address in-service disease and injury.

With respect to in-service disease, a review of the veteran's 
service medical records shows the veteran's pre-induction 
physical examination in October 1969 and November 1971 
separation physical examination were negative for a diagnosis 
of hepatitis.  There is no indication that hepatitis was 
diagnosed in service. 

As was alluded to above, the veteran has contended, in 
support of his claim, that he was diagnosed with hepatitis in 
service.  The veteran refers to an outpatient record from 
Valley Forge General Hospital dated October 26, 1970, which 
shows the veteran was "exposed to hepatitis" two weeks 
prior.  However, no actual diagnosis of hepatitis was made at 
that time.  Moreover, although the veteran sought treatment 
subsequent to October 1970 for other ailments, there is no 
indication in the service medical records of hepatitis or 
hepatitis symptomatology.  Moreover, in his November 1971 
report of medical history for his separation examination, the 
veteran made no mention of hepatitis or hepatitis-related 
symptoms, but instead wrote he was "in good health."

The veteran has testified that he was given a change of MOS 
from cook to truck driver as a result of an in-service 
diagnosis of hepatitis.  See the February 2005 personal 
hearing transcript, pages 7-8.  Review of the veteran's 
service personnel records demonstrate that he was a cook; 
however, there is no indication he was ever a truck driver or 
that he was given a different MOS due to hepatitis.  

The veteran otherwise contends that he had hepatitis C in 
service, noting that Hepatitis C was not recognized as a 
disease entity until the 1980s.  Although this is true, it 
hardly establishes that the veteran had Hepatitis C in 
service as he contends.  To the extent that the veteran 
contends that he had hepatitis in service, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

Significantly, there is no mention of in-service hepatitis by 
the veteran until he filed his initial claim of entitlement 
to VA benefits in December 2001, three decades after he left 
military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The Board 
places greater weight of probative value on the negative 
service medical records than it does on the veteran's recent 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].    

Accordingly, the presence of in-service disease has not been 
demonstrated.

With respect to in-service injury,  the only "injury" that 
can be identified from the veteran's service medical records 
is contained in the November 1971 examination report, which 
shows "track marks" on both of the veteran's arms.  A 
notation of "shooting and smoking heroin" was made.  As was 
discussed in the law and regulation section above, drug abuse 
is considered by law to be misconduct, and service connection 
may not be granted for any disease resulting therefrom.  

The Board notes that the veteran has offered a number of 
other contentions as to in-service "injuries" that led to 
his current hepatitis: exposure to Agent Orange, blood 
transfer from "attending to wounded buddies," exposure to 
humane waste, dental work in an unsanitary environment, etc.  
See the October 2002 notice of disagreement.  None of these 
alleged injuries has been objectively identified in the 
record, and the veteran's listing of assorted unverifiable 
"injuries" appears to be an attempt to deflect attention 
from the fact that he used heroin intravenously in service.   

With respect to presumed exposure to Agent Orange, see 
38 U.S.C.A. § 1116 (West 2002), hepatitis is not a disease 
subject to presumptive service connection due to herbicide 
exposure.  See 38 C.F.R. § 3.309 (2005).  Moreover, the 
veteran has submitted no medical evidence linking Hepatitis C 
to Agent Orange.  

In short, for reasons stated above the Board finds that  the 
only disease or injury identified in service was the 
"injury" of intravenous drug use.  As stated above, service 
connection cannot be granted on that basis.  Accordingly, 
Hickson element (2) has not been met, and the veteran's claim 
fails on this basis alone.

With respect to Hickson element (3), medical nexus, the 
January 2006 VA examiner did not find a relationship between 
the veteran's current Hepatitis C and the notation of 
"exposure to hepatitis" in military service.

The veteran's representative argues in a May 2006 Written 
Brief Presentation that "the veteran had risk factors 
proximate to active duty . . . to warrant service 
connection."  Indeed, the veteran does have evidence of an 
in-service risk factor; that the veteran abused drugs in 
service is not in dispute.  However, to the extent that the 
veteran's current Hepatitis C is due to in-service drug 
abuse, such is not subject to compensation.  See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2005); see 
also VAOPGPREC 2-97 (1997).    

In support of his claim, the veteran has submitted a March 
2005 statement from L.R.S., M.D.  Dr. L.R.S. indicated that 
the veteran "has had this condition since 1970".  Dr. 
L.R.S. stated that "there is more likely than not to be a 
direct relationship with his current physical condition of 
Hepatitis C in that it was more likely than not to have 
originated when the patient served in the military.  The 
timeline concerning the severity of the disease is pretty 
well consistent with [the veteran's] problems."  

This opinion is unpersuasive for a number of reasons.  First, 
Dr. L.R.S. indicates that the veteran has had Hepatitis C 
since 1970, a statement which directly conflicts with the 
medical evidence of record.  As discussed above, the 
veteran's service medical records from 1970-1 are devoid of 
any diagnosis of hepatitis.  Indeed, the first notation of 
Hepatitis C in the claims folder is a June 2000 liver needle 
biopsy.  Second, Dr. L.R.S. offers no explanation of how he 
considers there to be a "consistent" timeline between 
service and Hepatitis C in light of the thirty year gap 
between service and the medically identified onset of the 
disease.  Finally, there is no discussion of any relationship 
between the veteran's in-service drug abuse and the current 
diagnosis of Hepatitis C.  

Although Dr. L.R.S. indicated that he had reviewed all of the 
veteran's medical records, including his service medical 
records, it appears that Dr. L.R.S.'s opinion is colored by 
history as reported by the veteran concerning his Hepatitis 
C.  It appears that this self-reported history, as indicated 
in the Board's discussion above, downplayed the in-service 
drug abuse and focused on other factors, such as the report 
of exposure to hepatitis in 1970.  Crucially, in the Board's 
estimation, the opinion of Dr. L.R.S. is premised on the 
assumption that hepatitis existed in 1970 when the objective 
medical record shows that it was not in fact diagnosed for 
another 30 years.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  The Board places little weight of probative value 
on Dr. L.R.S.'s statement.

To the extent that the veteran himself contends that a 
medical relationship exists between his Hepatitis C and 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu, supra; 
see also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

To the extent that the veteran is contending that he has had 
Hepatitis C since service, the Board is of course aware of 
the provisions of 38 C.F.R. § 3.303(b) relating to chronicity 
and continuity of symptomatology.  However, as discussed 
above there was in fact no diagnosis of hepatitis in service, 
and the medical evidence indicates that the veteran's first 
post-service diagnosis of Hepatitis C was in 2000, almost 
three decades after military service.  Supporting medical 
evidence is required, both as to continuity of symptoms and a 
relationship between such symptoms and the veteran's service.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's current 
Hepatitis C is not related to service.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claim also fails on this basis.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
Hepatitis C, as Hickson elements (2) and (3) have not been 
met.  Contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application, as the evidence is not in relative equipoise.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


